EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this ‘‘Employment Agreement’’) is effective as of the
7th day of April, 2006 by and among Acorn Products, Inc., a Delaware corporation
(‘‘Acorn’’), UnionTools, Inc. a Delaware corporation and wholly owned subsidiary
of Acorn (‘‘UnionTools,’’ and together with Acorn, the ‘‘Company’’), and John G.
Jacob (the ‘‘Executive’’ and together with the Company, Acorn, and UnionTools,
the ‘‘Parties’’).

WHEREAS, the Company and its Affiliates, as defined in Section 9(f), are engaged
in the business of (i) manufacturing, marketing and distributing long-handled
tools, wheelbarrows, hose reels, striking tools, pruning implements, pots and
planters, snow tools, lawn carts, repair handles, garden hoses, and decorative
accessories for the lawn and garden, and (ii) conducting such other activities
as are undertaken from time to time by the Company and each of its Affiliates as
a result of future acquisitions, or otherwise;

WHEREAS, Acorn entered into an Agreement and Plan of Merger (the ‘‘Merger
Agreement’’), by and among Acorn, Ames True Temper, Inc. (‘‘Ames’’), and ATTUT
Holdings, Inc., dated April 7, 2006, under which Ames acquired Acorn on the
‘‘Closing Date’’ (as defined in the Merger Agreement);

WHEREAS, immediately prior to the Closing Date, Executive was employed by
UnionTools as the Vice President and Chief Financial Officer of UnionTools and
subject to the Employment Agreement, dated June 11, 2002, by and among Acorn,
UnionTools, and Executive, as amended by the First Amendment to Employment
Agreement, dated May 26, 2004 (the ‘‘Prior Employment Agreement’’) and the
Employee Severance Agreement, dated August 31, 1999, between Acorn and Executive
(the ‘‘1999 Severance Agreement’’);

WHEREAS, effective as of the Closing Date, UnionTools desires to continue to
employ Executive as the Vice President and Chief Financial Officer of UnionTools
in accordance with the terms hereof;

WHEREAS, the Parties acknowledges that this Employment Agreement nullifies and
supersedes the Prior Employment Agreement, the 1999 Severance Agreement, and all
other agreements with respect to the subject matter hereof; and

WHEREAS, the Parties acknowledge that effective as of the Closing Date, the
Company and its Affiliates shall not have any obligations under the Prior
Employment Agreement or the 1999 Severance Agreement and Executive shall not
have any rights under the Prior Employment Agreement or the 1999 Severance
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
premises in this Agreement, the Parties agree as follows:

1.    Employment.    UnionTools hereby agrees to employ Executive as the Vice
President and Chief Financial Officer of UnionTools, and Executive hereby agrees
to accept such employment and agrees to act as the Vice President and Chief
Financial Officer of UnionTools, all in accordance with the terms and conditions
of this Employment Agreement. Executive hereby represents and warrants that
neither Executive’s entry into this Employment Agreement nor Executive’s
performance of Executive’s obligations hereunder will conflict with or result in
a breach of the terms, conditions or provisions of any other agreement or
obligation of any nature to which Executive is a party or by which Executive is
bound, including, without limitation, any development agreement, non-competition
agreement or confidentiality agreement entered into by Executive.

2.    Term of Employment.    The term of Executive’s employment under this
Employment Agreement will commence on the date of this Employment Agreement and
will continue until November 30, 2006 (the ‘‘Employment Period’’).

3.    Position and Responsibilities.    Executive shall report to and be subject
to the direction of the Chief Financial Officer of Ames and the Senior Executive
Vice President of Business Development of Ames. Executive shall perform and
discharge such duties and responsibilities for the Company as the

1


--------------------------------------------------------------------------------


Chief Financial Officer of Ames and Senior Executive Vice President of Business
Development of Ames may from time to time reasonably assign Executive. Executive
understands and acknowledges that such duties shall be subject to revision and
modification by the Chief Financial Officer of Ames, Senior Executive Vice
President of Business Development of Ames, and/or the Board of Directors (the
‘‘Board’’) of the Company or CHATT Holdings LLC, as appropriate, upon reasonable
notice to Executive. During the Employment Period, Executive shall devote
Executive’s full business time, attention, skill and efforts to the faithful
performance of Executive’s duties herein, and shall perform the duties and carry
out the responsibilities assigned to Executive, to the best of Executive’s
ability, in a diligent, trustworthy and businesslike manner for the purpose of
advancing the Company. Executive acknowledges that Executive’s duties and
responsibilities will require Executive’s full-time business efforts and agrees
that during the Employment Period, Executive will not engage in any outside
business activities that conflict with Executive’s obligations under this
Employment Agreement.

4.    Compensation.    During the Employment Period, UnionTools shall pay to
Executive a base salary at the annualized rate of $250,000 per year (the ‘‘Base
Salary’’), less applicable tax withholding, payable at UnionTools’ regular
employee payroll intervals.

5.    Benefit Plans and Perquisites.     During the Employment Period, Executive
will be entitled to receive employee benefits comparable to those benefits
provided to other officers of UnionTools, subject to any applicable waiting
periods, eligibility requirements, or other restrictions. Notwithstanding the
foregoing, the Executive shall receive, for the period of employment of
Executive by Acorn prior to the Closing Date, service credit under the Company’s
employee benefit plans and arrangements for purposes of eligibility and vesting,
and the Company shall waive any applicable waiting periods, pre-existing
conditions or actively-at-work requirements and shall give Executive credit
under the Company’s coverages or benefit plans for deductibles, co-payments and
out-of-pocket payments that have been paid by Executive to Acorn during the
period from January 1, 2006 to the Closing Date, in each case to the extent
permitted to do so under the Company’s benefit plans and arrangements. The
Company may, at any time or from time to time, amend, modify, suspend or
terminate any benefit plan or program contemplated hereunder in this Section 5
for any reason and without Executive’s prior written consent; provided that such
amendment, modification, suspension or termination does not disproportionately
impact Executive as compared to the other participants under such plan or
program. In addition to the foregoing benefits, Executive shall be entitled to
reimbursement for country club dues on a monthly basis, up to $500 per month
until his employment is terminated pursuant to Section 9 hereof.

6.    Business Expenses.     The Company, in accordance with the policies and
practices established by the Board from time to time, will pay or reimburse
Executive for all expenses (including travel, blackberry and cell phone
expenses) reasonably incurred by Executive during the Employment Period in
connection with the performance of Executive’s duties under this Employment
Agreement, provided that Executive shall provide to the Company documentation or
evidence of expenses for which Executive seeks reimbursement in accordance with
the policies and procedures established by the Board or the Company from time to
time.

7.    Vacation.     During the Employment Period, Executive shall be entitled to
fifteen (15) days of paid vacation. Executive shall make good faith efforts to
schedule vacations so as to least conflict with the conduct of the Company’s
business and will give the Company adequate advance notice of Executive’s
planned absences.

8.    Confidentiality, Inventions, Non-Competition and Non-Solicitation
Agreement.     As of the date hereof, Executive shall have entered into a
confidentiality, inventions, non-competition and non-solicitation agreement, in
the form of Exhibit A attached hereto and made a part hereof (the
‘‘Confidentiality, Inventions, Non-Competition and Non-Solicitation
Agreement’’).

9.    Termination.    

(a)    Death.    The Employment Period will terminate immediately upon the death
of Executive. If the Employment Period is terminated pursuant to this Section
9(a), the Company shall have no further obligation to Executive (or Executive’s
estate) except for salary and benefits accrued through the date of termination
(the ‘‘Accrued Benefits’’).

2


--------------------------------------------------------------------------------


(b)    Due Cause.    The Company may immediately terminate the Employee’s
employment, for ‘‘Due Cause’’ (as defined below) upon written notice by the
Company to Executive identifying the act or acts constituting Due Cause. The
following constitutes the exclusive list of events that will provide the Company
with a basis to terminate Executive’s employment with the Company for Due Cause:

(i)    Executive’s material breach of any of Executive’s obligations under the
Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement,
this Employment Agreement, or any other written agreement with the Company or
any of its Affiliates; or

(ii)    Executive’s continued and deliberate neglect of, willful misconduct in
connection with the performance of, or refusal to perform Executive’s duties in
accordance with Section 3 of this Employment Agreement, which, in the case of
neglect or refusal to perform, has not been cured within thirty (30) days after
Executive has been provided notice of the same; or

(iii)    Executive’s engagement in any conduct which injures the integrity,
character, financial position or financial performance of the business or
reputation of the Company or any of its Affiliates or which impugns Executive’s
own integrity, character or reputation so as to cause Executive to be unfit to
act in the capacity of Vice President and Chief Financial Officer of UnionTools;
or

(iv)    the Ames Board’s good faith determination that Executive has committed
an act or acts constituting a felony, or other act involving dishonesty,
disloyalty or fraud against the Company or any of its Affiliates.

If the Employment Period is terminated pursuant to this Section 9(b), the
Company shall have no further obligation to Executive except for the Accrued
Benefits.

(c)    Permanent Disability.    The Company may immediately terminate the
Employment Period upon the Permanent Disability (as defined below) of Executive.
If the Employment Period is terminated pursuant to this Section 9(c), then
Executive will be entitled to receive the Accrued Benefits and such benefits, if
any, as may be provided Executive pursuant to the Company’s disability insurance
policy. For purposes of this Employment Agreement, the term ‘‘Permanent
Disability’’ shall mean that Executive is unable to perform, with or without
reasonable accommodation, by reason of physical or mental incapacity, the
essential functions of Executive’s position for one hundred fifty (150) or more
days in any one hundred eighty (180) day period. The Board shall determine,
according to the facts then available, whether and when a Permanent Disability
has occurred. Such determination shall not be arbitrary or unreasonable.

(d)    Termination by the Company without Due Cause.    The Company may
terminate Executive’s employment with UnionTools prior to the end of the
Employment Period without Due Cause upon thirty (30) days’ prior written notice.
If the Employment Period is terminated pursuant to this Section 9(d) by the
Company without Due Cause (other than by reason of death or Permanent
Disability), then Executive will be entitled to receive (i) the Accrued Benefits
and (ii) a severance amount equal to $840,000 (the ‘‘Severance Payment’’),
payable in twelve (12) monthly installments.

(e)    Voluntary Resignation by Executive.    Executive may terminate his
employment with UnionTools at any time prior to the end of the Employment Period
for any reason upon thirty (30) days’ prior written notice. If Executive
terminates his employment with UnionTools without ‘‘Good Reason’’ (as defined
below), the Company shall have no further obligation to Executive except for the
Accrued Benefits. If Executive terminates his employment with the Company for
Good Reason, then Executive will be entitled to receive (i) the Accrued Benefits
and (ii) the Severance Payment payable in twelve (12) monthly installments.
‘‘Good Reason’’ means, without the consent of Executive, any material breach of
this Employment Agreement by the Company (including, but not limited to, any
decrease in the Base Salary or relocation of Executive’s place of employment to
a location that is greater than fifty (50) miles from the Columbus, Ohio
metropolitan area); provided, that the Company shall have thirty (30) days
following Executive’s written notice of his intention to terminate his
employment to cure the circumstances constituting Good Reason. Good Reason shall
not include acts taken by the Company (including but not limited to suspension
of employment) as a

3


--------------------------------------------------------------------------------


result of the Company’s reasonable belief that grounds for termination of
employment for Cause exist, provided that such acts shall constitute Good Reason
to the extent such acts continue for greater than thirty (30) days.

(f)    End of the Employment Period.    If Executive remains employed with
UnionTools through the end of the Employment Period (resulting in a date of
termination of employment with UnionTools of November 30, 2006), he will be
entitled to receive (i) the Accrued Benefits and (ii) the Severance Payment,
payable in twelve (12) monthly installments.

(g)    Parachute Payments.    Notwithstanding any other provision of this
Section 9, in the event the Company determines, based upon the advice of the
independent public accountants for the Company, that part or all of the
consideration, compensation or benefits to be paid to Executive under this
Agreement constitute ‘‘parachute payments’’ under Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended, then, if the value of such parachute
payments for 280G purposes, singularly or together with the aggregate value of
any consideration, compensation or benefits to be paid to Executive under any
other plan, arrangement or agreement which constitute ‘‘parachute payments’’
(collectively, the ‘‘Parachute Amount’’) exceeds 2.99 times the Executive’s
‘‘base amount,’’ as defined in Section 280G(b)(3) of the Code (the ‘‘Executive
Base Amount’’), the amounts constituting ‘‘parachute payments’’ which would
otherwise be payable to or for the benefit of Executive shall be reduced to the
extent necessary so that the Parachute Amount is equal to 2.99 times the
Executive Base Amount (the ‘‘Reduced Amount’’). In the event of a reduction of
the payments that would otherwise be paid to Executive, except for the
application of this Section 9(g), then the Company may elect which and how much
of any particular entitlement shall be eliminated or reduced and shall notify
Executive promptly of such election; provided, however that the aggregate
reduction shall be no more than as set forth in the preceding sentence of this
Section 9(g). Within ten (10) days following such election, the Company shall
pay to Executive such amounts as are then due under this Agreement and shall pay
to Executive in the future such amounts as become due under this Agreement. As a
result of the uncertainty in the application of Section 280G of the Code at the
time of a determination hereunder, it is possible that payments will be made by
the Company which should not have been made (‘‘Overpayment’’) or that additional
payments which are not made by the Company pursuant to this Section 9(g) should
have been made (‘‘Underpayment’’). In the event of a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to Executive which Executive shall repay to
the Company together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code. In the event of a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Underpayment arises under this Agreement, any such Underpayment
shall be promptly paid by the Company to or for the benefit of Executive,
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code.

(h)    General Release.    The receipt of any Severance Payment as set forth in
this Sections 9 shall be contingent upon Executive’s execution of a general
release of all claims against the Company and its Affiliates (as defined below),
substantially in the form attached hereto as Exhibit B. For purposes of this
Employment Agreement, the term ‘‘Affiliates’’ means all persons or entities that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the Company, all companies or
entities in which the Company owns an equity interest, and all predecessors,
successors and assigns of such affiliates.

(i)    Breach of Covenants.    In the event of a breach by Executive of any of
the provisions in the Confidentiality, Inventions, Non-Competition and
Non-Solicitation Agreement, Executive shall not be entitled to any payments set
forth in Section 9 hereof, except as required by law, and the Company will have
no obligation to pay any of the amounts that remain payable by the Company under
Section 9.

(j)    No Reduction.    Executive shall not be required to mitigate damages or
the amount of any payment provided under this Section 9 by seeking other
employment or otherwise, nor shall the

4


--------------------------------------------------------------------------------


amount of any payment provided under this Section 9 be reduced by any
compensation earned by Executive as the result of employment by another employer
after the date of termination or otherwise.

(k)    Survival.    Termination of the Employment Period in accordance with this
Section 9, or expiration of the Employment Period, will not affect the
provisions of this Employment Agreement that survive such termination, including
without limitation, the provisions in the Confidentiality, Inventions,
Non-Competition and Non-Solicitation Agreement and will not limit any Party’s
ability to pursue remedies at law or equity.

10.    Attorney’s Fees.     If any Party prevails in a legal action to enforce
or protect its rights under this Employment Agreement, then that Party shall be
entitled to recover reasonable attorneys’ fees, costs, and expenses, in addition
to all other relief, including but not limited to damages and injunctive relief.

11.    Executive Assistance.     Both during the Employment Period and for two
(2) years after the end of the Employment Period, Executive shall, upon
reasonable notice, furnish the Company with such information as may be in
Executive’s possession or control, and cooperate with the Company, as the
Company may reasonably request (with due consideration to Executive’s business
activities and obligations after the Employment Period), in connection with any
litigation, claim, or other dispute in which the Company or any of its
Affiliates is or may become a party. The Company shall reimburse Executive for
all reasonable out-of-pocket expenses incurred by Executive in fulfilling
Executive’s obligations under this Section 11. In addition, to the extent that
Executive provides such assistance at any time after six (6) months from the
date that Executive’s employment with the Company has terminated, and Executive
is required to be absent from employment for one (1) or more days in order to
provide such assistance, the Company shall pay the Executive for each such day
an amount equal to the daily rate of the Executive’s Base Salary as in effect as
of the date of termination.

12.    Effect of Prior Agreements.     This Employment Agreement and the
Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement
contain the entire understanding among the Company and Executive relating to the
subject matter hereof and supersede any prior agreements, arrangements, and
understandings between Executive and the Company relating to the subject matter
hereof, including but not limited to, the Prior Employment Agreement and the
1999 Severance Agreement.

13.    Modification and Waiver.     This Employment Agreement may not be
modified or amended, nor may any provisions of this Employment Agreement be
waived, except by an instrument in writing signed by the Parties. No written
waiver will be deemed to be a continuing waiver unless specifically stated
therein, and each such waiver will operate only as to the specific term or
condition waived and shall not constitute a waiver of such term or condition for
the future or as to any act other than that specifically waived.

14.    Severability.     If, for any reason, any provision of this Employment
Agreement is held invalid, such invalidity will not affect any other provision
of this Employment Agreement, and each provision will to the full extent
consistent with law continue in full force and effect. If any provision of this
Employment Agreement is held invalid in part, such invalidity will in no way
affect the rest of such provision, and the rest of such provision, together with
all other provisions of this Employment Agreement, will, to the full extent
consistent with law, continue in full force and effect.

15.    Notices.     Any notice, consent, waiver and other communications
required or permitted pursuant to the provisions of this Employment Agreement
must be in writing and will be deemed to have been properly given (a) when
delivered by hand; (b) when sent by telecopier (with acknowledgment of complete
transmission), provided that a copy is mailed by U.S. certified mail, return
receipt requested; (c) three (3) days after sent by certified mail, return
receipt requested; or (d) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case to the appropriate addresses and
telecopier numbers set forth below:

5


--------------------------------------------------------------------------------


If to the Company:

Acorn Products, Inc.
c/o Ames True Temper, Inc.
465 Railroad Avenue
Camp Hill, Pennsylvania 17011
Attn: Chief Executive Officer
Fax:  (717) 730-2552

With a copy to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attn.: Robert Goldstein, Esq.
Fax:   (212) 593-5955

If to Executive, to the Executive’s home address reflected in the Company’s
records.

Each Party will be entitled to specify a different address for the receipt of
subsequent notices by giving written notice thereof to the other Party in
accordance with this Section 15.

16.    Third Party Beneficiaries.     Nothing herein expressed or implied is
intended or shall be construed to confer upon or give to any person or entity,
other than the Parties to this Employment Agreement and their respective
permitted successors and assigns, any rights or remedies under or by reason of
this Employment Agreement.

17.    Headings.     The headings and other captions in this Employment
Agreement are included solely for convenience of reference and will not control
the meaning and interpretation of any provision of this Employment Agreement.

18.    Waiver of Conflicts.     The Parties hereby agree that, following the
Closing Date, Kirkland & Ellis LLP (‘‘K&E’’) (or any successor) may serve as
counsel to the Executive, in connection with any litigation, claim or obligation
arising out of or relating to this Agreement, and each of the Parties hereby
consents thereto and agrees to waive any conflict of interest arising therefrom,
provided that K&E is not actively representing Acorn or UnionTools in any
material matter at the time such litigation, claim or obligation arises.

19.    Governing Law; Arbitration.     This Employment Agreement has been
executed in the State of Pennsylvania, and its validity, interpretation,
performance, and enforcement will be governed by the laws of such state, without
regard to conflicts of laws principles. Except for disputes arising out of an
alleged violation of the covenants set forth in the Confidentiality, Inventions,
Non-Competition and Non-Solicitation Agreement, any controversy or claim arising
out of or relating to any provision of this Employment Agreement or any other
document or agreement referred to herein shall be resolved by arbitration. The
arbitration process shall be instigated by any Party giving written notice to
the other of the desire for arbitration and the factual allegations underlying
the basis for the dispute. The arbitration shall be conducted by such
alternative dispute resolution service as is agreed to by the Parties, or,
failing such agreement within thirty (30) days after such dispute arises, by
arbitrators selected as described below in accordance with the rules and
procedures established by the American Arbitration Association. Only a person
who is a practicing lawyer admitted to a state bar may serve as an arbitrator.
Each of the Company and Executive shall select one arbitrator, and those
arbitrators shall choose a third arbitrator; these arbitrators shall constitute
the panel. The American Arbitration Association rules for employment arbitration
shall control any discovery conducted in connection with the arbitration. The
expenses of arbitration (other than attorneys’ fees) shall be shared as
determined by arbitration. The prevailing party shall be entitled to recover
reasonable attorneys’ fees, costs and expenses. Any result reached by the panel
shall be binding on all parties to the arbitration, and no appeal may be taken.
It is agreed that any Party to any award rendered in such arbitration proceeding
may seek a judgment upon the award and that judgment may be entered thereon by
any court having jurisdiction. The arbitration shall be conducted in the State
of Pennsylvania.

6


--------------------------------------------------------------------------------


20.    Non-Assignabilitv/Binding Effect.    This Employment Agreement shall not
be assignable by any Party without the prior written consent of the other
Parties. This Employment Agreement will be binding upon and inure to the benefit
of Executive, the Company, and their respective successors and permitted
assigns.

21.    No Strict Construction.    The language used in this Employment Agreement
will be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction will be applied against any person.

22.    Conformance with Code Section 409A.    The parties hereto agree to
negotiate in good faith should any amendment to this Employment Agreement be
required in order to comply with Section 409A of the United States Internal
Revenue Code of 1986, as amended.

[Remainder of Page Intentionally Blank; Signature Page to Follow]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of Acorn and UnionTools has caused this Employment
Agreement to be executed by its duly authorized officer and Executive has signed
this Employment Agreement, as of the date first written above.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] ACORN PRODUCTS, INC.   [spacer.gif]
[spacer.gif] By: [spacer.gif] [spacer.gif] /s/ Richard C. Dell   [spacer.gif]
[spacer.gif] Its: [spacer.gif] [spacer.gif] President and CEO   [spacer.gif]
[spacer.gif] UNIONTOOLS, INC.   [spacer.gif] [spacer.gif] By: [spacer.gif]
[spacer.gif] /s/ Richard C. Dell   [spacer.gif] [spacer.gif] Its: [spacer.gif]
[spacer.gif] President and CEO   [spacer.gif] [spacer.gif] EXECUTIVE  
[spacer.gif] [spacer.gif] /s/ John G. Jacob   [spacer.gif] [spacer.gif] John G.
Jacob [spacer.gif]

8


--------------------------------------------------------------------------------


Exhibit A

CONFIDENTIALITY, INVENTIONS,
NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement
(the ‘‘Agreement’’) is entered into this 7th day of April, 2006 by and between
Acorn Products, Inc., a Delaware corporation, its successors or assigns (the
‘‘Company’’), UnionTools, Inc., a Delaware corporation and wholly owned
subsidiary of Acorn (‘‘UnionTools’’), and John G. Jacob (the ‘‘Executive,’’ and
together with the Company and UnionTools, the ‘‘Parties’’). This Agreement sets
forth the entire agreement between the Parties hereto concerning the subject
matter hereof and supersedes all prior agreements and understandings concerning
the subject matter hereof. In consideration of the continued employment by
UnionTools of the Executive pursuant to the Employment Agreement by and among
the Executive, the Company, and UnionTools, dated April 7, 2006 (the
‘‘Employment Agreement’’), which Executive acknowledges to be good and valuable
consideration for the Executive’s obligations hereunder, the Company and
Executive agree as follows:

1.    The Business.

The Executive acknowledges that the Company and the Affiliates (as defined in
Section 2(b) below) are engaged in the business of (i) manufacturing, marketing
and distributing long-handled tools, wheelbarrows, hose reels, striking tools,
pruning implements, pots and planters, snow tools, lawn carts, repair handles,
garden hoses, and decorative accessories for the lawn and garden, and (ii)
conducting such other activities as are undertaken (or are, to the knowledge of
the Executive, proposed or contemplated to be undertaken) from time to time by
the Company and each of the Affiliates during the term of Executive’s employment
with the Company or any Affiliate as a result of future acquisitions or
otherwise (collectively, the ‘‘Business’’).

2.    Confidential Information.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  The Executive acknowledges that the
Confidential Information (as defined below) constitutes a protectible business
interest of the Company and the Affiliates, and covenants and agrees that at all
times during the period of the Executive’s employment with UnionTools, and at
all times after termination of such employment, the Executive will not, directly
or indirectly, disclose, furnish, make available or utilize any Confidential
Information other than in the course of performing duties as an employee of
UnionTools and/or the Affiliates. The Executive will abide by Company policies
and rules as may be established from time to time by it for the protection of
its Confidential Information. The Executive agrees that in the course of
employment with UnionTools, the Executive will not bring to the Company’s
offices or use, disclose to the Company, or induce the Company to use, any
confidential information or documents belonging to others if such use or
disclosure would violate any confidentiality or non-disclosure agreement to
which Executive is subject. The Executive’s obligations under this Section 2(a)
with respect to Confidential Information will survive the termination of the
Executive’s employment with UnionTools, and will terminate only at such time (if
any) as the Confidential Information in question becomes generally known to the
public other than through a breach of the Executive’s obligations under this
Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  As used in this Agreement, the term
‘‘Confidential Information’’ means any and all confidential, proprietary or
trade secret information, whether disclosed, directly or indirectly, verbally,
in writing or by any other means in tangible or intangible form, including that
which is conceived or developed by the Executive, applicable to or in any way
related to: (i) the business of the Company or any of the Affiliates (as defined
below) as then conducted or, to the knowledge of the Executive, proposed to be
conducted; (ii) the research and development of the Company or any of the
Affiliates; or (iii) the business of any client, vendor, supplier or distributor
of the Company or any of

A-1


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   the Affiliates. Such Confidential
Information includes the following property or information of the Company and
the Affiliates, by way of example and without limitation, trade secrets,
processes, formulas, data, program documentation, customer lists, designs,
drawings, algorithms, source code, object code, know-how, improvements,
inventions, licenses, techniques, all plans or strategies for marketing,
development and pricing, business plans, financial statements, profit margins
and all information concerning existing or potential clients, suppliers or
vendors. Confidential Information also means all similar information disclosed
to the Company or any of the Affiliates by third parties which is subject to
confidentiality obligations. The term ‘‘Affiliates’’ means (i) CHATT Holdings,
LLC and its subsidiaries and (ii) all predecessors, successors and assigns of
the those Affiliates identified in (i).

3.    Return of Materials.

Upon termination of employment with UnionTools, and regardless of the reason for
such termination, the Executive will leave with, or promptly return to, the
Company all documents, records, notebooks, magnetic tapes, disks or other
materials, including all copies, in the Executive’s possession or control which
contain Confidential Information or any other information concerning the
Company, any of the Affiliates or any of their respective products, services or
clients, whether prepared by the Executive or others. Notwithstanding the
foregoing, the Executive shall be entitled to retain the Executive’s personal
effects provided any Confidential Information is removed therefrom.

4.    Inventions as Sole Property of the Company.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  The Executive covenants and agrees
that all Inventions (as defined below) shall be the sole and exclusive property
of the Company.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  As used in this Agreement, the term
‘‘Inventions’’ means any and all inventions, developments, discoveries,
improvements, works of authorship, concepts or ideas, or expressions thereof,
whether or not subject to patents, copyright, trademark, trade secret protection
or other intellectual property right protection (in the United States or
elsewhere), and whether or not reduced to practice, which are conceived or
developed by the Executive while employed with UnionTools or within one (1) year
following termination of such employment which relate to or result from the
actual or anticipated business, work, research or investigation of the Company
or any of the Affiliates or which are suggested by or result from any task
assigned to or performed by the Executive for the Company or any of the
Affiliates.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  The Executive acknowledges that all
original works of authorship which are made by the Executive (solely or jointly)
are works made for hire under the United States Copyright Act (17 U.S.C.,
et seq.).

[spacer.gif] [spacer.gif] [spacer.gif] (d)  The Executive agrees to promptly
disclose to the Company all Inventions, all original works of authorship and all
work product relating thereto. This disclosure will include complete and
accurate copies of all source code, object code or machine-readable copies,
documentation, work notes, flow-charts, diagrams, test data, reports, samples
and other tangible evidence or results (collectively, ‘‘Tangible Embodiments’’)
of such Inventions, works of authorship and work product. All Tangible
Embodiments of any Invention, work of authorship or work product related thereto
will be deemed to have been assigned to the Company as a result of the act of
expressing any Invention or work of authorship therein.

[spacer.gif] [spacer.gif] [spacer.gif] (e)  The Executive hereby assigns to the
Company (together with the right to prosecute or sue for infringements or other
violations of the same) the entire worldwide right, title and interest to any
such Inventions or works made for hire, and the Executive agrees to perform,
during and after employment, all acts deemed necessary or desirable by the
Company to permit and assist it, at the Company’s expense, in registering,
recording, obtaining, maintaining, defending, enforcing and assigning Inventions
or works made for

A-2


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   hire in any and all countries. The
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as the Executive’s agents and attorneys-in-fact
to act for and on the Executive’s behalf and instead of the Executive, to
execute and file any documents and to do all other lawfully permitted acts to
further the above purposes with the same legal force and effect as if executed
by the Executive; this designation and appointment constitutes an irrevocable
power of attorney and is coupled with an interest.

[spacer.gif] [spacer.gif] [spacer.gif] (f)  Without limiting the generality of
any other provision of this Section 4, the Executive hereby authorizes the
Company and each of the Affiliates (and their respective successors) to make any
desired changes to any part of any Invention, to combine it with other materials
in any manner desired, and to withhold the Executive’s identity in connection
with any distribution or use thereof alone or in combination with other
materials.

[spacer.gif] [spacer.gif] [spacer.gif] (g)  This Agreement does not apply to any
invention for which no equipment, supplies, facility or trade secret information
of the Company or any Affiliate was used and which was developed entirely on the
Executive’s own time, unless (1) the invention relates (a) to the business of
the Company or any Affiliate or (b) to the Company’s or any Affiliate’s actual
demonstrably anticipated research or development of which Executive was aware
during the term of Executive’s employment with the Company or any Affiliate; or
(2) the invention results from any work performed by the Executive for the
Company or any Affiliate.

[spacer.gif] [spacer.gif] [spacer.gif] (h)  The obligations of the Executive set
forth in this Section 4 (including, but not limited to, the assignment
obligations) will continue beyond the termination of the Executive’s employment
with respect to Inventions conceived or made by the Executive alone or in
concert with others during the Executive’s employment with UnionTools and during
the one (1) year thereafter, whether pursuant to this Agreement or otherwise.
These obligations will be binding upon the Executive and the Executive’s
executors, administrators and other representatives.

5.    List of Prior Inventions.

All Inventions which the Executive has made prior to employment by UnionTools
are excluded from the scope of this Agreement. As a matter of record, the
Executive has set forth on Annex I hereto a complete list of those Inventions
which might relate to the Company’s Business and which have been made by the
Executive prior to employment with UnionTools. The Executive represents that
such list is complete. If no list is attached, the Executive represents that
there are no prior Inventions.

6.    Non-Competition.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  The Executive acknowledges that: (i)
the Company and the Affiliates are and will be engaged in the Business during
the term of the Executive’s employment and thereafter; (ii) the Company and the
Affiliates are and will be actively engaged in the Business throughout the
world; (iii) the Executive is one of a limited number of persons who will be
developing the Business; (iv) the Executive has and will continue to occupy a
position of trust and confidence with the Company after the date hereof and
during the term of the Executive’s employment the Executive will become familiar
with the Company’s (and the Affiliates’) trade secrets and with other
proprietary and confidential information concerning the Company (and the
Affiliates) and the Business; (v) the agreements and covenants contained in this
Agreement are essential to protect the Company, the Affiliates and the goodwill
of the Business and are a condition precedent to the execution by the Company of
the Employment Agreement; (vi) the Executive’s employment with UnionTools has
special, unique and extraordinary value to the Company and the Affiliates and
the Company would be irreparably damaged if the

A-3


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   Executive were to provide services to
any person or entity in violation of the provisions of this Section 6; and (vii)
the Executive has means to support the Executive and the Executive’s dependents
other than by engaging in the Business, and the provisions of this Section 6
will not impair such ability.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  The Executive will not, in the
countries where the Company and the Affiliates engage in the Business, including
the United States, Canada, Mexico, United Kingdom, Ireland, and Australia (the
‘‘Restricted Territory’’), during the Restricted Period (as defined below),
directly or indirectly (whether as an owner, partner, shareholder, agent,
officer, director, employee, independent contractor, consultant, or otherwise)
own, operate, manage, control, invest in, perform services for, or engage or
participate in any manner in, or render services to (alone or in association
with any person or entity) or otherwise assist any person or entity that engages
in, or owns, invests in, operates, manages or controls any venture or enterprise
that engages in, the Business. The term ‘‘Restricted Period’’ means the period
of time from the date hereof until three (3) years after the termination for any
reason of the Executive’s employment relationship with UnionTools or any
successor thereto. The Restricted Period shall be extended for a period equal to
any time period that the Executive is in violation of this Section 6. Nothing
contained in this Section 6 shall be construed to prevent the Executive from
investing in the stock of any competing corporation listed on a national
securities exchange or traded in the over-the-counter market, but only if the
Executive is not involved in the business of said corporation and if the
Executive and the Executive’s associates (as such term is defined in Regulation
14(A) promulgated under the Securities Exchange Act of 1934, as in effect on the
date hereof), collectively, do not own more than an aggregate of two percent
(2%) of the stock of such corporation.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Scope/Severability.    The Parties
acknowledge that the business of the Company and the Affiliates is and will be
national and international in scope and thus the covenants in this Section 6
would be ineffective if the covenants were to be limited to a particular
geographic area. If any court of competent jurisdiction at any time deems the
Restricted Period unreasonably lengthy, or the Restricted Territory unreasonably
extensive, or any of the covenants set forth in this Section 6 not fully
enforceable, the other provisions of this Section 6, and this Agreement in
general, will nevertheless stand and, to the full extent consistent with law,
continue in full force and effect, and it is the intention and desire of the
Parties that the court treat any provisions of this Agreement which are not
fully enforceable as having been modified to the extent deemed necessary by the
court to render them reasonable and enforceable and that the court enforce them
to such extent (for example, that the Restricted Period be deemed to be the
longest period permissible by law, but not in excess of the length provided for
in Section 6(b), and the Restricted Territory be deemed to comprise the largest
territory permissible by law under the circumstances but not in excess of the
territory provided for in Section 6(b)).

7.    Non-Solicitation.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  The Executive will not, during the
Restricted Period, directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant, or otherwise) with or through any individual or entity:

i.    employ, engage or explicitly solicit for employment any individual who is,
or was at any time during the twelve-month period immediately prior to the
termination of the Executive’s employment with UnionTools for any reason, an
employee of the Company or any of the Affiliates or otherwise seek to adversely
influence or alter such individual’s relationship with the Company or any of the
Affiliates; or

ii.    solicit or encourage any individual or entity that is, or was during the
twelve-month period immediately prior to the termination of the Executive’s
employment with UnionTools for any reason, a customer, supplier or vendor of the
Company or any Affiliate to terminate or otherwise alter his, her or its
relationship with the Company or any Affiliate.

A-4


--------------------------------------------------------------------------------


iii.    Notwithstanding the foregoing, Executive shall not be prohibited from
employing or otherwise working with any such person whose employment is
terminated by the Company or any Affiliate.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  The Restricted Period shall be
extended for a period equal to any time period that the Executive is in
violation of this Section 7.

8.    Equitable Remedies.

The Executive acknowledges and agrees that the agreements and covenants set
forth in this Agreement are reasonable and necessary for the protection of the
Company’s and the Affiliates’ business interests, that irreparable injury will
result to the Company and the Affiliates if the Executive breaches any of the
terms of said covenants, and that in the event of the Executive’s actual or
threatened breach of any such covenants, the Company and the Affiliates will
have no adequate remedy at law. The Executive accordingly agrees that, in the
event of any actual or threatened breach by the Executive of any of said
covenants, the Company and the Affiliates will be entitled to immediate
injunctive and other equitable relief, without posting bond or other security
and without the necessity of showing actual monetary damages. Nothing in this
Section 8 will be construed as prohibiting the Company or any Affiliate from
pursuing any other remedies available to them for such breach or threatened
breach, including the recovery of any damages that they are able to prove.

9.    Breach.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  The Executive’s material breach of
any of the Executive’s obligations under this Agreement will constitute ‘‘due
cause’’ (as defined in the Employment Agreement) for the termination of
employment by the Company and/or the Affiliates, as appropriate, pursuant to the
Employment Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  In the event of a breach by
Executive of any of the provisions in this Agreement, Executive will not be
entitled to any severance payments or benefits set forth in the Employment
Agreement, except as required by law, and the Company and/or the Affiliates will
have no obligation to pay any of the amounts that remain payable by the Company
under the Employment Agreement.

10.    No Right to Employment.

No provision of this Agreement shall give the Executive any right to continue in
the employ of UnionTools, create any inference as to the length of employment of
the Executive, affect the right of the Company or the Affiliates to terminate
the employment of the Executive, with or without cause, or give the Executive
any right to participate in any welfare or benefit plan or other program of the
Company or any of the Affiliates.

11.    Modification and Waiver.

This Agreement may not be modified or amended or terminated except by an
instrument in writing signed by the Parties. No term or condition of this
Agreement will be deemed to have been waived, except by written instrument of
the Party charged with such waiver. No such written waiver will be deemed to be
a continuing waiver unless specifically stated therein, and each such waiver
will operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

12.    Severability.

The Executive acknowledges that the agreements and covenants contained in this
Agreement are essential to protect the Company and the Affiliates and their
goodwill. Each of the covenants in this Agreement will be construed as
independent of any other covenants or other provisions of this Agreement. It is
the intention and desire of the Parties that the court treat any provisions of
this Agreement which are not fully enforceable as having been modified to the
extent deemed necessary by the court to render them reasonable and enforceable
and that the court enforce them to such extent.

A-5


--------------------------------------------------------------------------------


13.    Notices.

Any notice, consent, waiver and other communications required or permitted
pursuant to the provisions of this Agreement must be in writing and will be
deemed to have been properly given (a) when delivered by hand; (b) when sent by
telecopier (with acknowledgment of complete transmission), provided that a copy
is mailed by U.S. certified mail, return receipt requested; (c) three (3) days
after sent by certified mail, return receipt requested; or (d) one (1) day after
deposit with a nationally recognized overnight delivery service, in each case to
the appropriate addresses and telecopier numbers set forth below:

If to the Company:

Acorn Products, Inc.
c/o Ames True Temper, Inc.
465 Railroad Avenue
Camp Hill, Pennsylvania 17011
Attn: Chief Executive Officer
Fax:  (717) 730-2552

With a copy to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attn.: Robert Goldstein, Esq.
Fax:   (212) 593-5955

If to the Executive, to the Executive’s home address reflected in the Company’s
records.

Each Party will be entitled to specify a different address for the receipt of
subsequent notices by giving written notice thereof to the other Party in
accordance with this Section 13.

14.    Headings.

The headings and other captions in this Agreement are included solely for
convenience of reference and will not control the meaning and interpretation of
any provision of this Agreement.

15.    Governing Law.

This Agreement has been executed in the State of Pennsylvania, and its validity,
interpretation, performance, and enforcement will be governed by the laws of
such state, without regard to conflicts of laws principles.

16.    Binding Effect.

This Agreement will be binding, upon and inure to the benefit of the Executive,
the Company, and their respective successors and permitted assigns; provided,
however, that the Executive may not assign this Agreement or any part hereof.

17.    Survival.

The provisions in this Agreement shall survive the termination of the
Executive’s employment with UnionTools.

18.    Compliance.

In order to monitor compliance with the terms of this Agreement, the Executive
agrees to give written notice, including a pertinent description, to the Company
of each position of employment, ownership of more than one percent (1%) of the
stock of any corporation, participation with another entity or organization
(except for religious institutions or charitable organizations not related to
the Business) which the Executive obtains during the Restricted Period.

A-6


--------------------------------------------------------------------------------


19.    No Strict Construction.

The language used in this Agreement will be deemed to be the language chosen by
the Parties to express their mutual intent, and no rule of strict construction
will be applied against any person.

A-7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has signed this Agreement, as of the
date written below.

[spacer.gif] EXECUTIVE:

Date:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
       [spacer.gif] [spacer.gif] John G. Jacob [spacer.gif]

[spacer.gif] ACORN PRODUCTS, INC.

[spacer.gif]
By:                                                                                      
Its:

[spacer.gif] UNIONTOOLS, INC.

[spacer.gif]
By:                                                                                      
Its:

A-8


--------------------------------------------------------------------------------


Exhibit B

SEPARATION AGREEMENT AND GENERAL RELEASE

Acorn Products, Inc., a Delaware corporation (the ‘‘Company’’), UnionTools,
Inc., a Delaware corporation (‘‘UnionTools’’), and John G. Jacob (the
‘‘Executive,’’ and together with the Company and UnionTools, the ‘‘Parties’’),
agree that this Separation Agreement and General Release (‘‘Agreement’’) sets
forth their complete agreement and understanding regarding the termination of
the Executive’s employment with UnionTools.

1.    Separation Date.    The Executive’s employment with UnionTools will
terminate effective                                  (the ‘‘Separation Date’’).
The Executive agrees to return all Company property to the Company no later than
the Separation Date. Except as specifically provided below, the Executive shall
not be entitled to receive any benefits of employment following the Separation
Date.

2.    Consideration of the Company.    In consideration for the releases and
covenants by the Executive in this Agreement, the Company will provide the
Executive with the following: [insert consideration as set forth in the
Employment Agreement]

3.    Executive’s Release of Rights.    The Executive (defined for the purpose
of this Paragraph 3 as the Executive and the Executive’s agents,
representatives, attorneys, assigns, heirs, executors, and administrators)
irrevocably, fully, and unconditionally releases the Released Parties (defined
as the Company, Ames True Temper, Inc., Castle Harlan Partners IV, L.P., and
each of their affiliated companies, parents, subsidiaries, predecessors,
successors, assigns, divisions, related entities and any of their past or
present employees, officers, agents, insurers, attorneys, administrators,
officials, directors, shareholders, employee benefit plans, and the sponsors,
fiduciaries, or administrators of the Company’s employee benefit plans) from any
and all liability, claims, demands, actions, causes of action, suits,
grievances, debts, sums of money, agreements, promises, damages, back and front
pay, costs, expenses, attorneys’ fees, and remedies of any type, arising or that
may have arisen out of or in connection with the Executive’s employment with or
termination of employment from UnionTools, from the beginning of time to the
date hereof, including but not limited to claims, actions or liability under:
(1) Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000 et seq., the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the Fair Labor Standards
Act, 29 U.S.C. §201 et seq., the Family and Medical Leave Act of 1993, 29 U.S.C.
§2601 et seq., the Workers’ Adjustment and Retraining Notification Act, 29
U.S.C. §2101 et seq., the Employee Retirement Income Security Act of 1974, 29
U.S.C. §1001 et seq., Pennsylvania Human Relations Act Pa., Stat. Ann. tit.43,
§§ 951 et seq., all as amended; (2) any other federal, state or local statute,
ordinance, or regulation regarding employment, termination of employment, or
discrimination in employment; and (3) the common law relating to employment
contracts, wrongful discharge. defamation, or any other matter.

4.    Waiver of Reinstatement.    The Executive waives any reinstatement or
future employment with UnionTools and agrees never to apply for employment or
otherwise seek to be hired, rehired, employed, re-employed, or reinstated by
UnionTools or any of its affiliated companies or corporations.

5.    No Disparagement or Encouragement of Claims.    The Executive agrees not
to make any oral or written statement that disparages or places any Released
Party in a false or negative light. The Executive further agrees not to
encourage or assist any person who files a lawsuit, charge, claim or complaint
against the Released Parties unless the Executive is required to render such
assistance pursuant to a lawful subpoena or other legal obligation. The Board of
Directors (and each of its individual members) and the Chief Executive Officer
of the Company agree not to make (outside the Company; or within the Company,
except as may be reasonably necessary to conduct the business of the Company)
any oral or written statement that disparages or places the Executive in a false
or negative light; and these individuals further agree not to encourage or
assist any person who files a lawsuit, charge, claim or complaint against the
Executive unless such individuals are required to render such assistance
pursuant to a lawful subpoena or other legal obligation.

6.    Non-Admission/Inadmissibility.    This Agreement does not constitute an
admission by the Company that any action it took with respect to the Executive
was wrongful, unlawful or in violation

B-1


--------------------------------------------------------------------------------


of any local, state, or federal act, statute, or constitution, or susceptible of
inflicting any damages or injury on the Executive, and the Company specifically
denies any such wrongdoing or violation. This Agreement is entered into solely
to resolve fully all matters related to or arising out of the Executive’s
employment with and termination from the Company, and its execution, and
implementation may not be used as evidence, and shall not be admissible in a
subsequent proceeding of any kind, except one alleging a breach of this
Agreement.

7.    Severability.    The provisions of this Agreement shall be severable and
the invalidity of any provision shall not affect the validity of the other
provisions.

8.    Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws and judicial decisions of the State of Pennsylvania,
without regard to principles of conflicts of laws.

9.    Scope of Agreement.    Executive and the Company each understands that he
or it, as applicable, remains bound to those provisions in the Executive’s
Employment Agreement, signed on [                ], 2006, which survive the
termination of Executive’s employment, including but not limited to, those
provisions in Paragraphs 9-11, 14, 19 and 20 of such Employment Agreement, and
to the Confidentiality, Inventions, Non-Competition, and Non-Solicitation
Agreement, signed on [                ], 2006. Except as specifically set forth
in such provisions, this Agreement contains the entire agreement and
understanding between the Executive and the Company concerning the matters
described herein, and supersedes all prior agreements, discussions,
negotiations, understandings and proposals of the Parties. The terms of this
Agreement cannot be changed except in a subsequent document signed by both
Parties.

11.    Revocation Period.    The Executive has the right to revoke this
Agreement for up to seven days after he signs it. In order to revoke this
Agreement, the Executive must sign and send a written notice of the decision to
do so, addressed to [name] at [insert title, and address], and that written
notice must be received by the Company no later than the eighth day after the
Executive signed this Agreement. If the Executive revokes this Agreement, the
Executive will not be entitled to any of the consideration from the Company
described in paragraph 2 above.

12.    Voluntary Execution of Agreement.    The Executive acknowledges that:

[spacer.gif] [spacer.gif] [spacer.gif] a.  the Executive has carefully read this
Agreement and fully understands its meaning;

[spacer.gif] [spacer.gif] [spacer.gif] b.  the Executive had the opportunity to
take up to 21 days after receiving this Agreement to decide whether to sign it;

[spacer.gif] [spacer.gif] [spacer.gif] c.  the Executive understands that the
Company is hereby advising him, in writing, to consult with an attorney before
signing it;

[spacer.gif] [spacer.gif] [spacer.gif] d.  the Executive is signing this
Agreement, knowingly, voluntarily, and without any coercion or duress; and

[spacer.gif] [spacer.gif] [spacer.gif] e.  everything the Executive is receiving
for signing this Agreement is described in the Agreement itself, and no other
promises or representations have been made to cause the Executive to sign it.

13.    Nondisclosure.    The Executive shall not disclose the contents or
substance of this Agreement to any third parties, other than the Executive’s
attorneys, accountants, or as required by law and shall instruct each of the
foregoing not to disclose the same.

B-2


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] ACORN
PRODUCTS, INC.
                                                                            
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
By:                                                                              
Executive Signature [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Title:                                                                          
Dated:                                                              
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] UNIONTOOLS, INC.   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]
By:                                                                              
  [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Title:                                                                          
  [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Dated:                                                                      
[spacer.gif]

B-3


--------------------------------------------------------------------------------
